UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-K [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2012 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 1-5735 Provident Community Bancshares, Inc. (Exact name of registrant as specified in its charter) Delaware 57-1001177 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2700 Celanese Road, Rock Hill, South Carolina (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (803) 325-9400 Securities registered pursuant to Section 12(b) of the Exchange Act: None Securities registered pursuant to Section 12(g) of the Exchange Act: Common stock, par value $0.01 per share Name of each exchange on which registered Title of Class The NASDAQ Stock Market LLC Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes NoX Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Act. Yes NoX Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes XNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesXNo Indicate by check mark if disclosure of delinquent filers to Item 405 of Regulation S-K is not contained herein and will not be contained, to the best of the registrant’s knowledge, in definitive proxy or other information statements incorporated by reference in Part III of this Form 10-K or any amendments to this Form 10-K. X Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “accelerated filer,” “large accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes NoX The aggregate market value of the votingstock held by non-affiliates, computed by reference to the price at which the voting stock was last sold on June 30, 2012, which is the last day of the registrant’s second fiscal quarter, was approximately $247,290 (1,545,561 shares at $0.16 per share).Solely for this calculation it is assumed that directors and executive officers are affiliates of the registrant. As ofMarch 1, 2013, there were 1,790,599 shares of the registrant’s common stock issued and outstanding. DOCUMENTS INCORPORATED BY REFERENCE Portions of the Proxy Statement for the 2013 Annual Meeting ofShareholders (Part III). INDEX Part I Page Item 1. Business 1 Item 1A. Risk Factors 23 Item 1B. Unresolved Staff Comments 30 Item 2. Properties 30 Item 3. Legal Proceedings 30 Item 4. Mine Safety Disclosures 30 Part II Item 5. Market for Registrant's Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 30 Item 6. Selected Financial Data 32 Item 7. Management's Discussion and Analysis and Results of Operation 33 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 43 Item 8. Financial Statements and Supplementary Data 43 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 89 Item 9A. Controls and Procedures 89 Item 9B. Other Information 90 Part III Item 10. Directors, Executive Officers and Corporate Governance 90 Item 11. Executive Compensation 91 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 91 Item 13. Certain Relationships and Related Transactions, and Director Independence 92 Item 14. Principal Accountant Fees and Services 92 Part IV Item 15. Exhibits and Financial Statement Schedules 93 SIGNATURES PART I Item 1.Business General Provident Community Bancshares, Inc. (“Provident Community Bancshares”) is the bank holding company for Provident Community Bank, N.A. (the “Bank”).Provident Community Bancshares has no material assets or liabilities other than its investment in the Bank.Provident Community Bancshares’ business activity primarily consists of directing the activities of the Bank.Accordingly, the information set forth in this report, including financial statements and related data, relates primarily to the Bank.Provident Community Bancshares and the Bank are collectively referred to as the “Corporation” herein. The Bank’s operations are conducted through its main office in Rock Hill, South Carolina and seven full-service banking centers, all of which are located in the upstate area of South Carolina. The Bank is regulated by the Office of the Comptroller of the Currency (the “OCC”), is a member of the Federal Home Loan Bank of Atlanta (the “FHLB”) and its deposits are insured up to applicable limits by the Federal Deposit Insurance Corporation (the “FDIC”).Provident Community Bancshares is subject to regulation by the Federal Reserve Board (the “FRB”). The business of the Bank primarily consists of attracting deposits from the general public and originating loans to consumers and businesses.The Bank also maintains a portfolio of investment securities.The principal sources of funds for the Bank’s lending activities include deposits received from the general public, interest and principal repayments on loans and, to a lesser extent, borrowings from the FHLB and other parties.The Bank’s primary source of income is interest earned on loans and investments.The Bank’s principal expense is interest paid on deposit accounts and borrowings and expenses incurred in operating the Bank. On December 21, 2010, the Bank entered into a stipulation and consent to the issuance of a consent order with the OCC. The Order is a formal enforcement action pursuant to which the Bank has agreed to address specific areas through the adoption and implementation of procedures, plans and policies designed to enhance the safety and soundness of the Bank. These affirmative actions include management assessment, implementation of plans to address capital, our interest in problem assets, asset concentration, allowance for loan losses, loan portfolio management, strategic planning and liquidity and funds management. In addition, the Bank is required to maintain specified capital levels, notify the Comptroller of director and management changes and obtain prior approval of dividend payments. Forward-Looking Statement This annual report contains certain “forward-looking statements” within the meaning of the federal securities laws.These forward-looking statements are generally identified by use of the words “believe,” “expect,” “intend,” “anticipate,” “estimate,” “project” or similar expressions.These forward-looking statements include, but are not limited to, estimates and expectations of future performance with respect to the financial condition and results of operations of the Corporation and other factors. These forward-looking statements are not guarantees of future performance and are subject to various factors that could cause actual results to differ materially from these forward-looking statements. These factors include, but are not limited to: changes in general economic and market conditions and the legal and regulatory environment in which the Corporation operates; the development of an interest rate environment that adversely affects the Corporation’s interest rate spread or other income anticipated from the Corporation’s operations; changes in consumer spending, borrowing and savings habits; adverse changes in the securities markets; changes in accounting policies and practices; and increased competitive pressures among financial services companies.These risks and uncertainties should be considered in evaluating forward-looking statements and undue reliance should not be placed on such statements.The Corporation does not undertake—and specifically disclaims any obligation—to publicly release the results of any revisions that may be made to any forward-looking statements to reflect events or circumstances after the date of such statements or to reflect the occurrence of anticipated or unanticipated events. 1 Competition The Bank faces competition in both the attraction of deposit accounts and in the origination of mortgage, commercial and consumer loans.Its most direct competition for savings deposits historically has been derived from other commercial banks and thrift institutions located in and around Union, Laurens, Fairfield, Greenville and York Counties, South Carolina.As of June 30, 2012, according to information presented on the Federal Deposit Insurance Corporation’s website, the Bank held 40.9% of the deposits in Union County, which was the second largest share of deposits out of five financial institutions in the county.Additionally, the Bank held ­­­30.7% of the deposits in Fairfield County, which was the second largest out of three financial institutions in the county, 6.6% of the deposits in Laurens County, which was the sixth largest share of deposits out of nine financial institutions in the county and 2.7% of the deposits in York County, which was the ninth largest out of 17 financial institutions in that county. The Bank held 0.2% of the deposits in Greenville County, which was 30th out of 32 financial institutions in the county.The Bank competes with super-regional banks, such as Wells Fargo, Bank of America, BB&T, SunTrust and TD Bank, and large regional banks, such as First-Citizens Bank and Trust Company of South Carolina.These competitors have substantially greater resources and lending limits than does the Bank and offer services that the Bank does not provide.The Bank faces additional significant competition for investor funds from money market instruments and mutual funds.It competes for savings by offering depositors a variety of savings accounts, convenient office locations and other services. The Bank competes for loans principally through the interest rates and loan fees it charges and the efficiency and quality of the services it provides borrowers, real estate brokers and home builders. The Bank’s competition for real estate loans comes principally from other commercial banks, thrift institutions and mortgage banking companies. Competition has increased and is likely to continue to increase as a result of legislative, regulatory and technological changes and the continuing trend of consolidation in the financial services industry.Technological advances, for example, have lowered barriers to market entry, allowed banks to expand their geographic reach by providing services over the Internet and made it possible for non-depository institutions to offer products and services that traditionally have been provided by banks. The Gramm-Leach-Bliley Act, which permits affiliation among banks, securities firms and insurance companies, also has changed and may continue to change the competitive environment in which the Bank conducts business. Lending Activities General.Set forth below is selected data relating to the composition of the Bank’s loan portfolio on the dates indicated (dollars in thousands). At December 31, Amount Percent Amount Percent Amount Percent Amount Percent Amount Percent Real estate loans: Residential $ % $ % $ % $ % $ % Commercial Construction loans 59 Total real estate loans Consumer and installment loans Commercial non-real estate Total loans Less: Undisbursed loans in process ) Loan discount unamortized ) Allowance for loan losses ) Deferred loan fees ) 47 Net loans receivable $ % $ % $ % $ % $ % 2 The following table sets forth, at December 31, 2012, certain information regarding the dollar amount of principal repayments for loans becoming due during the periods indicated (in thousands).Demand loans (loans having no stated schedule of repayments and no stated maturity) and overdrafts are reported as due in one year or less. Due Within One Year Due After 1 Year Through 5 Years Due After 5 Years Total Real estate loans: Residential loans $ Commercial loans Construction loans (1) 59 59 Consumer and installment loans Commercial non-real estate loans Total $ (1)Includes construction/permanent loans. The actual average life of mortgage loans is substantially less than their contractual term because of loan repayments and because of enforcement of due-on-sale clauses that give the Bank the right to declare a loan immediately due and payable if, among other things, the borrower sells the real property subject to the mortgage and the loan is not repaid.The average life of mortgage loans tends to increase, however, when current mortgage loan rates substantially exceed rates on existing mortgage loans. The following table sets forth, at December 31, 2012, the dollar amount of loans due after December 31, 2013 which have fixed rates of interest and which have adjustable rates of interest (in thousands). Fixed Adjustable Total Real estate loans: Residential loans $ $ $ Commercial loans Consumer and installment loans Commercial non-real estate loans Total $ $ $ Real Estate Loans. The Bank originates residential mortgage loans to enable borrowers to purchase existing single family homes or to construct new homes. At December 31, 2012, $9.7 million, or 7.9% of the Bank’s net loan portfolio consisted of loans secured by residential real estate (net of undisbursed principal, excluding construction loans). Regulations limit the amount that national banks may lend in relationship to the appraised value of the real estate securing the loan, as determined by an appraisal at the time of loan origination. Federal banking regulations permit a maximum loan-to-value ratio of 100% for one-to four-family dwellings and 85% for all other real estate loans.The Bank’s lending policies, however, limit the maximum loan-to-value ratio on one-to four-family real estate mortgage loans to 80% of the lesser of the appraised value or the purchase price.Any single-family loan made in excess of an 80% loan-to-value ratio and any commercial real estate loan in excess of a 75% loan-to-value ratio is required to have private mortgage insurance or additional collateral.In the past, the Bank has originated some commercial real estate loans in excess of a 75% loan-to-value ratio without private mortgage insurance or additional collateral. The loan-to-value ratio, maturity and other provisions of the loans made by the Bank generally have reflected a policy of making less than the maximum loan permissible under applicable regulations, market conditions, and underwriting standards established by the Bank. Mortgage loans made by the Bank generally are long-term loans (15-30 years), amortized on a monthly basis, with principal and interest due each month.In the Bank’s experience, real estate loans remain outstanding for significantly shorter periods than their contractual terms.Borrowers may refinance or prepay loans, at their option, with no prepayment penalty. 3 The Bank offers a full complement of mortgage lending products with both fixed and adjustable rates.Due to the nature of the Bank’s marketplace, only a small percentage of residential loans are adjustable-rate mortgage loans (“ARMs”). The Bank offers ARMs tied to U.S. Treasury Bills with a maximum interest rate adjustment of 2% annually and 6% over the life of the loan.At December 31, 2012, the Bank had approximately $3.4 million of ARMs, or 2.7% of the Bank’s total loans receivable. At December 31, 2012, $6.3 million, or 5.1%, of the Bank’s loan portfolio consisted of long-term, fixed-rate residential real estate loans. Net interest income depends to a large extent on how successful the Bank is in “matching” interest-earning assets and interest-bearing liabilities.The Corporation has taken steps to reduce its exposure to rising interest rates.For a discussion of these steps, see “Management’s Discussion and Analysis of Financial Condition and Results of Operations.” Commercial real estate loans constituted approximately $75.2 million, or 60.9%, of the Bank’s net loan portfolio at December 31, 2012. Commercial real estate loans consist of permanent loans secured by multi-family loans, generally apartment houses, as well as commercial and industrial properties, including office buildings, warehouses, shopping centers, hotels, motels and other special purpose properties.Commercial real estate loans are originated and purchased for inclusion in the Bank’s portfolio. These loans generally have 20 to 30-year amortization schedules and are callable or have balloon payments after five years. Typically, the loan documents provide for adjustment of the interest rate every one to three years.Fixed-rate loans secured by multi-family residential and commercial properties have terms ranging from 20 to 25 years. Loans secured by multi-family and commercial real estate properties may involve greater risk than single-family residential loans.Such loans generally are substantially larger than single-family residential loans.Further, the payment experience on loans secured by commercial properties typically depends on the successful operation of the properties, and thus may be subject to a greater extent to adverse conditions in the real estate market or in the economy generally. Our largest commercial real estate loan relationship was a $4.1 million loan secured by commercial real estate including land and buildings located in Rock Hill, South Carolina. This loan was performing according to its original terms at December 31, 2012. Construction Loans.The Bank engages in construction lending that primarily is secured by single family residential real estate and, to a much lesser extent, commercial real estate. The Bank grants construction loans to individuals with a takeout for permanent financing from one of our correspondent mortgage lenders or another financial institution, and to approved builders on both presold and unsold properties. Construction loans to individuals are originated for a term of one year or less or are originated to convert to permanent loans at the end of the construction period.Construction loans are originated to builders for a term not to exceed 12 months.Generally, draw inspections are handled by the appraiser who initially appraised the property; however, in some instances the draw inspections are performed by a new appraisal firm. Construction financing affords the Bank the opportunity to achieve higher interest rates and fees with shorter terms to maturity than do single-family permanent mortgage loans.However, construction loans generallyare considered to involve a higher degree of risk than single-family permanent mortgage lending due to:(1) the concentration of principal among relatively few borrowers and development projects; (2) the increased difficulty at the time the loan is made of estimating the building costs and the selling price of the property to be built; (3) the increased difficulty and costs of monitoring the loan; (4) the higher degree of sensitivity to increases in market rates of interest; and (5) the increased difficulty of working out loan problems. At December 31, 2012, the Bank had one single family construction loan outstanding for $59,000. 4 Consumer Loans.The Bank’s consumer loan portfolio primarily consists of automobile loans on new and used vehicles, mobile home loans, boat loans, second mortgage loans, loans secured by savings accounts and unsecured loans.The Bank makes consumer loans to serve the needs of its customers and as a way to improve the interest-rate sensitivity of the Bank’s loan portfolio. Consumer loans tend to bear higher rates of interest and have shorter terms to maturity than residential mortgage loans.However, consumer loans historically have tended to have a higher rate of default than residential mortgage loans.Additionally, consumer loans entail greater risk than do residential mortgage loans, particularly in the case of loans that are unsecured or secured by rapidly depreciating assets such as automobiles.In these cases, any repossessed collateral for a defaulted consumer loan may not provide an adequate source of repayment of the outstanding loan balance as a result of the greater likelihood of damage, loss or depreciation.The remaining deficiency often does not warrant further substantial collection efforts against the borrower beyond obtaining a deficiency judgment.In addition, consumer loan collections are dependent on the borrower’s continuing financial stability, and thus are more likely to be affected adversely by job loss, divorce, illness or personal bankruptcy. Commercial Loans.Commercial business loans are made primarily in our market area to small businesses through our branch network. Each county location of the branch network has an experienced commercial lender that is responsible for the generation of this product. In selective cases, we will enter into loan participations within our market area to purchase a portion of a commercial loan that meets the Bank’s underwriting criteria. We offer secured commercial loans with maturities of up to 20 years. The term for repayment will normally be limited to the lesser of the expected useful life of the asset being financed or a fixed amount of time, generally less than seven years. These loans have adjustable rates of interest indexed to the prime rate as reported in The Wall Street Journal.When making commercial loans, we consider the financial statements of the borrower, the borrower’s payment history of both corporate and personal debt, the debt service capabilities of the borrower, the projected cash flows of the business, the viability of the industry in which the customer operates and the value of the collateral.A commercial loan generally is secured by a variety of collateral, primarily accounts receivable, inventory and equipment, and generally is supported by personal guarantees.Depending on the collateral used to secure the loans, commercial loans are made in amounts of up to 80% of the value of the collateral securing the loan.Our largest commercial loan relationship was a $1.3 million loan secured by medical assets located in Matthews, North Carolina. This loan was performing according to its original terms at December 31, 2012. Unlike residential mortgage loans, which are generally made on the basis of the borrower’s ability to make repayment from his or her employment or other income, and which are secured by real property whose value tends to be more easily ascertainable, commercial loans are of higher risk and typically are made on the basis of the borrower’s ability to make repayment from the cash flows of the borrower’s business. As a result, the availability of funds for the repayment of commercial loans may depend substantially on the success of the business itself. Further, any collateral securing such loans may depreciate over time, may be difficult to appraise and may fluctuate in value. Loan Solicitation and Processing.Loan originations come from walk-in customers, sales and solicitations from loan officers and loan participations.The Bank utilizes various officers and loan committees for the approval of real estate loans. The Board of Directors has appointed a Board Loan Committee comprised of two members elected annually from the Board of Directors and four senior executive officers of the Bank.A quorum of three members, including at least one Board member, is required for any action.This Committee has the authority to approve all secured and unsecured loan requests with the exception of a single loan request exceeding $3.0 million, which requires approval of the entire Board of Directors. Loan Originations, Purchases and Sales.During 2001, we phased out broker loan purchases and originations and reduced our mortgage lending operations to provide an increased capital allocation for consumer and commercial lending. Consequently, the Bank did not securitize any loans in either the 2012 or 2011 fiscal years. The Bank does not have any current plans to sell a large volume of loans, other than fixed-rate mortgage loans it originates through its retail branch network. The Bank periodically purchases participation interests in loans originated by other institutions. However, the Bank did not purchase any participation interests in 2012. These participation interests are primarily on commercial properties and carry either a fixed or adjustable interest rate. The Bank performs its own underwriting analysis on each of its participation interests before purchasing such loans and therefore believes there is no greater risk of default on these obligations. However, in a purchased participation loan, the Bank does not service the loan and thus is subject to the policies and practices of the lead lender with regard to monitoring delinquencies, pursuing collections and instituting foreclosure proceedings. The Bank is permitted to review all of the documentation relating to any loan in which the Bank participates, including any annual financial statements provided by a borrower. Additionally, the Bank receives periodic updates on the loan from the lead lender. 5 The following table sets forth the Bank’s loan originationactivity for the periods indicated (in thousands): Year Ended December 31, Loans originated: Real estate loans: Residential loans $ $ $ Commercial loans Total mortgage loans originated Consumer and installment loans Commercial non-real estate loans Total loans originated $ $ $ Asset Quality. We maintain loan quality monitoring policies and systems that require detailed monthly and quarterly analyses of delinquencies, non-performing loans, real estate owned and other repossessed assets. Reports of such loans and assets by various categories are reviewed by management and the Board of Directors. The majority of our loans are originated in upstate South Carolina. We closely monitor trends in problem assets which include non-accrual loans, renegotiated loans, and real estate and other assets acquired in the settlement of loans. Renegotiated loans, or troubled debt restructurings, are those loans where the borrower is experiencing financial difficulties and we have agreed to concessions of the terms such as changes in the interest rate charged and/or other concessions. Problem Assets. The Bank determines a loan to be delinquent when payments have not been made according to contractual terms, typically evidenced by nonpayment of a monthly installment by the due date. The accrual of interest on loans is discontinued at the time the loan is 90 days delinquent. Subsequent payments are either applied to the outstanding principal balance or recorded as interest income, depending on the assessment of the ultimate collectability of the loan.See Notes 1 and 4 of Notes to Consolidated Financial Statements. A loan is impaired when it is probable, based on current information, the Bank will be unable to collect all contractual principal and interest payments due in accordance with the terms of the loan agreement. Management has determined that, generally, a failure to make a payment within a 90-day period constitutes a minimum delay or shortfall and generally does not constitute an impaired loan.However, management reviews each past due loan on a loan-by-loan basis and may determine a loan to be impaired before the loan becoming over 90 days past due, depending upon the circumstances of that particular loan.A loan is classified as non-accrual at the time management believes that the collection of interest is improbable, generally when a loan becomes 90 days past due.The Bank’s policy for charge-off of impaired loans is on a loan-by-loan basis.At the time management believes the collection of interest and principal is remote, the loan is charged off.It is our policy to evaluate impaired loans based on the fair value of the collateral.Interest income from impaired loans is recorded using the cash method. Other real estate owned (“OREO”) is acquired as a result of foreclosure or by deed in lieu of foreclosure. When such property is acquired it is recorded at the lower of the unpaid principal balance of the related loan or its fair market value less selling costs.Any subsequent write-down of the property is charged to income. The Bank adjusts balances on real estate acquired in settlement of loans to the lower of cost or market based on appraised value when the property is received in settlement. These values reflect current market conditions and sales experience.See Notes 1 and 15 of Notes to Consolidated Financial Statements. 6 The following table sets forth information with respect to the Bank’s non-performing assets for the periodsindicated (dollars in thousands). At December 31, Non-accrual loans: Real estate $ Commercial Consumer Total $ $ Accruing loans which are contractually past due 90 days or more – – – Accruing troubled debt restructurings Other real estate owned, net Total non-performing assets $ Percentage of non-performing loans to loans receivable, net % Percentage of non-performing assets to total assets % Allowance for loan losses as a percent of non-performing loans % Non-performing assets decreased $7.6 million from $34.1 million at December 31, 2011 to $26.5 million at December 31, 2012. Slow housing conditions have affected these borrowers’ ability to sell the completed projects in a timely manner. These loans are primarily supported by commercial real estate and are currently being carried at management’s best estimate of net realizable value, although no assurance can be given that no further losses will be incurred on these loans until the collateral has been acquired and liquidated or other arrangements can be made. In addition to non-accrual loans of $13.2 million at December 31, 2012, management has identified approximately $10.1 million in potential problem loans that could move to non-accrual status in future periods. Potential problem loans are loans where known information about possible credit problems of the borrowers causes management to have concerns as to the ability of such borrowers to comply with the present repayment terms and may result in disclosure of such loans as non-accrual in future periods. Management is actively working a plan of action to mitigate any loss exposure and will continue to monitor their respective cash flow positions. According to GAAP, we are required to account for certain loan modifications or restructuring as a troubled debt restructuring (“TDR”). In general, the modification or restructuring of a debt is considered a TDR if we, for economic or legal reasons related to a borrower’s financial difficulties, grant a concession to the borrower that we would not otherwise consider. Troubled debt restructurings decreased $4.3 million from $8.5 million at December 31, 2011 to $4.2 million at December 31, 2012. The majority of these TDRs relate to commercial real estate relationshipsthat have been affected by the downturn in the commercial real estate market. OREO acquired through foreclosure increased $776,000 to $9.2 million at December 31, 2012 from $8.4 million at December 31, 2011, primarily as a result of the transfer of two bank properties totaling $1.3 million. Bank properties that are no longer in use and are for sale are required to be removed from fixed assets and transferred to OREO. The properties are being actively marketed and maintained with the primary objective of liquidating the collateral at a value that provides for recovery of as much of the unpaid balance as possible in a reasonable period of time. The carrying value of these assets are believed to be representative of their fair market value, although there can be no assurance that the ultimate proceeds from the sale of these assets will be equal to or greater than the carrying values. Interest income that would have been recorded for the year ended December 31, 2012 had non-accruing loans been current in accordance with their original terms amounted to approximately $950,000. 7 Other than disclosed in the table and narrative above, there are no other loans at December 31, 2012 that management has serious doubts about the ability of borrowers to comply with present loan payment terms. Allowance for Loan Losses.In originating loans, we recognize that losses will be experienced and that the risk of loss will vary with, among other things, the type of loan being made, the creditworthiness of the borrower over the term of the loan, general economic conditions and, in the case of a secured loan, the quality of the security for the loan.To cover losses inherent in the portfolio of performing loans, the Bank maintains an allowance for loan losses.Management’s periodic evaluation of the adequacy of the allowance is based on a number of factors, including management’s evaluation of the collectability of the loan portfolio, the composition and size of the portfolio, credit concentrations, trends in historical loss experience and economic conditions.Upon completion of the qualitative adjustments, the allowance is allocated to the components of the portfolio based on the adjusted factors. The amount of the allowance is based on the estimated value of the collateral securing the loan and other analysis pertinent to each situation. The unallocated component of the allowance exists to mitigate the imprecision inherent in management’s estimates of expected credit losses and includes its determination of the amounts necessary for concentrations, economic uncertainties and other subjective factors that may not have been fully considered in the allocated allowance. The relationship of the unallocated component to the total allowance may fluctuate from period to period. As of December 31, 2012, management has allocated the allowance to specific loan categories and, as a result, there was not an unallocated component of the allowance. The Bank increases its allowance for loan losses by charging provisions for loan losses against income.The allowance for loan losses is maintained at an amount management considers adequate to absorb losses inherent in the portfolio.Although management believes that it uses the best information available to make such determinations, future adjustments to the allowance for loan losses may be necessary and results of operations could be affected significantly and adversely if circumstances substantially differ from the assumptions used in making the determinations. The provision for loan loss calculation includes a segmentation of loan categories subdivided by residential mortgage, commercial real estate, commercial non-real estate and consumer loans. Each category is rated for all loans including performing groups. The weights assigned to each performing group are developed from previous loan loss experience and as the loss experience changes, the category weight is adjusted accordingly. In addition, as the amount of loans in each category increases and decreases, the provision for loan loss calculation adjusts accordingly. While we believe that we have established the existing allowance for loan losses in accordance with generally accepted accounting principles, there can be no assurance that regulators, in reviewing our loan portfolio, will not request the Bank to increase significantly the allowance for loan losses.In addition, because future events affecting borrowers and collateral cannot be predicted with certainty, there can be no assurance that the existing allowance for loan losses is adequate or that a substantial increase will not be necessary should the quality of any loans deteriorate as a result of the factors discussed above.Any material increase in the allowance for loan losses may affect adversely the Corporation’s financial condition and results of operations. See Notes 1 and 4 of Notes to Consolidated Financial Statements for information concerning the provision and allowance for loan losses. 8 The following table sets forth an analysis of the Bank’s allowance for loan losses for the periods indicated (dollars in thousands): For the Year Ended December 31, Balance at beginning of year $ Loans charged off: Real estate (8
